DETAILED ACTION
This office action is a response to an application filed on 09/11/2019, in which claims 1, 15 and 25-48 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 Claims 1, 15, 25-26 and 38 are rejected under 35 U.S.C 102 (a) (1) as being anticipated by Siomina et al. (hereinafter, “Siomina”; 20150029890).
In response to claim 1, 
Siomina teaches a method in a first node (base station, paragraph 83); determining (determines, paragraph 83); a time resource (a second group of one or more time and/or frequency resource, paragraph 83); over which the first node transmits a signal (transmit the same type of downlink information, paragraph 85); to a second node (a wireless device, paragraph 82),
signaling (transmit, paragraph 83), to at least one of the second node or a third node (one or more wireless communication device, paragraph 83); information about one or more transient time parameters (transmission resource, paragraph 83); associated with the time resource (feedback information, paragraph 83), wherein the one or more transient time parameters (time and/or frequency resource, paragraph 83); are used by the first node (base station, pargaraph83); for transmitting the signal (transmit same type of downlink transmission, paragraph 85); to the second node(a wireless device, paragraph 82); during the time resource (transmission resource, paragraph 85); and
adapting (adjust, paragraph 86); a transmitter configuration (parameters, paragraph 86);of the first node (base station, paragraph 83) for transmitting the signal (downlink transmission, paragraph 86);to the second node (wireless communication device, paragraph 20); based on one of the one or more transient time parameters(paragraph 86 teaches this limitation).
In response to claim 15, 
Siomina teaches a method in a second node (wireless communication device, paragraph 72),comprising: receiving (fig. 7, step 712, transmit scheduling information in paragraph 78 interpreted as receiving by the wireless device), from one or more of a first node (low power node 34a, paragraph 73); and a third node (another radio access node, paragraph 73); information about at least one transient time parameter (coordination information, paragraph 83); supported by the first node (coordination information, paragraph 83); for transmitting a signal over a time resume to the second node (scheduling information is interpreted as a resumed  time for transmitting a signal, paragraph 78
receiving (fig.7, step 716, transmit related downlink transmission, paragraph 80), from the first node, the signal (fig.7, step 716, transmit related downlink transmission, paragraph 80); over the time resource (fig. 7, step 712, scheduling information, paragraph 78); based on the at least one transient time parameter (coordination information, paragraph 83).
In response to claim 25, 
Siomina teaches a first node comprising: a receiver (fig. 10; element 1012);
a transmitter (fig. 10, element 1010); and 
a processing circuitry coupled to the receiver and the transmitter (fig.10, element 1002), the processing circuitry configured to:
determine a time resource over which the first node transmits a signal to a. second node signal, via the transmitter to at least one of the second node  a third node information about one or more transient time parameters associated with the time resource, wherein the one or more transient time parameters are used by the first node for transmitting the signal to the second node during the time resource; and adapt a transmitter configuration of the first node for transmitting the signal to the second node based on one of the one or mere transient time parameters (these limitations are identical to claim 1, therefore, they are rejected as claim 1).
In response to claim 26, 
Siomina teaches wherein the processing circuitry (fig.10, element 1002); is configured to transmit (transmit, paragraph 85), via the transmitter (fig. 10, element 1010), the signal (downlink transmission, paragraph 85); to wireless communication device, paragraph 83) using the adapted (adjust, paragraph 85); transmitter configuration (transmission resource, paragraph 85).
In response to claim 27, 
Siomina teaches wherein the processing circuitry (fig.10, element 1002); configured to determine the time resource over which the first node transmits the signal to the second node comprises processing circuitry configured to perform one or more of:
determine (adjusting, paragraph 84); the time resource (time and/or frequency, paragraph 84); based on one or more pre-defined rules (pre-defined rule, paragraph 88); and receive, via the receiver the time resource from another node.
In response to claim 28, 
Siomina teaches wherein the processing circuitry (fig.10, element 1002); is configured to determine the time resource over which the first node transmits the signal to the second node based on one or more of: predefined information (pre-defined rule, paragraph 88); 
a configuration received from another node; and one or room transmission time Intervals supported by the first node.
In response to claim 38, 
Siomina teaches wherein the first node is a network node (base station, paragraph 82); and the second node is a wireless device (wireless communication device, paragraph 82). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 29-30, 39, 41 and 47 are rejected under 35 U.S.C 103 (a) as being unpatentable over Siomina et al. (hereinafter, “Siomina”; 20150029890) in view of CHMIEL et al. (hereinafter, “CHMIEL”; 20180035409).
In response to claim 29, 
Siomina does not teach explicitly about the apparatus of claim 29.
CHMIEL teaches wherein the one or more transient time parameters (transient phase, paragraph 53); consist of a single transient (transient phase, paragraph 53); time parameter (time period, paragraph 53); associated with the time resource (a time period, paragraph 53).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Siomina to use a single transient time parameter associate with time resource as taught by CHMIEL because it would allow a connection reconfiguration procedure based on changed parameters. 

In response to claim 30, 
Siomina does not teach explicitly about the apparatus of claim 30.
CHMIEL teaches wherein the one or more transient time parameters comprise at least two transient time (transient phase, paragraph 53); parameters (communication parameters, paragraph 53); associated with the time resource (a time period, paragraph 53).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Siomina to use multiple transient parameters associate with a time resource as taught by CHMIEL because it would allow a connection reconfiguration procedure based on changed parameters. 
In response to claim 39, 
Siomina teaches receive (fig. 7, step 712, transmit scheduling information in paragraph 78 interpreted as receiving by the wireless device), via the receiver (fig. 1B, element 20g is interpreted as it receiving via a receiver); from one or more of a first node and a third node, information about at least one transient time parameter supported by the first node for transmitting a signal over a time resource to foe second node; receive, via the receiver from the first node, the signal over the time resource based on the at least one transient time parameter (these limitations are identical to claim 15, therefore, they are rejected as claim 15).

CHMIEL teaches a second node comprising: a receiver (fig. 6, fig. 6, elements 602A and 602B); a transmitter (fig. 6, elements 602A and 602B); and 
processing circuitry coupled to the receiver and the transmitter (fig. 6, element 604), the processing circuitry configured to (paragraphs 90-92 teaches this limitation):
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Siomina to use a processor and a receiver for communication as taught by CHMIEL because it would allow a connection reconfiguration procedure based on changed parameters. 
In response to claim 41, 
Siomina teaches receive (fig. 7, step 712, transmitting scheduling information is interpreted as receiving by an UE),  
information about a plurality of transient time parameters (fig. 7, step 712, transmitting scheduling information is interpreted as receiving by an UE);supported by the first node (fig. 7, step 710 as explained in paragraph 77 is interpreted as step 712 is supported by the first node); for transmitting the signal (fig. 7, step 714, receives one or more copies in paragraph 79 by a low power node means transmitting by the UE) over the time resource (fig. 7, step 712, scheduling information, paragraph 78); to the second node.

CHMIEL teaches wherein the processing circuitry (fig. 6, element 604); configured to receive the information (fig. 6, elements 602A and 602B); about the at least one transient time parameter comprises: processing circuitry configured to (paragraphs 90-92 teaches this limitation);
via the receiver (fig. 6, elements 602A and 602b),
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Siomina to use a processor and a receiver for communication as taught by CHMIEL because it would allow a connection reconfiguration procedure based on changed parameters. 
In response to claim 47, 
Siomina teaches wherein the first node is a network node and the second, node is a wireless device (this limitation is identical to claim 38, therefore, it is rejected as claim38). 
Claim 32 is rejected under 35 U.S.C 103 (a) as being unpatentable over Siomina et al. (hereinafter, “Siomina”; 20150029890) in view of Dalipi et al. (hereinafter, “Dalipi”; 20130243119).
In response to claim 32, 

Dalipi teaches wherein the one or more transient (transient DPD setting, paragraph 36); time parameters (initial parameter, paragraph 44); define at least a time period (a predetermined time, paragraph 44); between any two points in time (fig. 2, element 2a-4a, 2b-4b and 2c-4c, a predetermined time, paragraph 44); over which the first node (base station, paragraph 45); changes its transmit power (operation switched form “transient” to “normal”, paragraph 44).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Siomina to use a transient parameter defined a time period between two points in time over which a first node changes its transmit power as taught Dalipi by because it would allow designing a digital pre-distortion(DPD) scheme of a non-linier device in which the transient intermodulation (IM)are used at the start of each burst reduced in order to manipulate a signal.
In response to claim 33, 
Siomina does not teach explicitly about the apparatus of claim 33.
Dalipi teaches wherein the processing circuitry (fig. 6, element 61)is configured to determine (fig. 7, step 78, generated, paragraph 44); the one or more transient time parameters(initial parameter, paragraph 44); associated with the time resource(a predetermined time, paragraph 44
a duration of the time resource (fig. 2, elements 2a-4a, 2b-4b and 2c-4c, burst 2a, paragraph 44);
a numerology of the signal to be transmitted by the first node;a type of signal to be transmitted by the first node in the time resource; a frequency hand of the signal to be transmitted by the first node; a radio frequency filter implementation in the first node; and an amount of available resources in the first node for transmitting signals.
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Siomina to use a processor to configure one or more transient time parameter associate with time resource based on a duration of time as taught Dalipi by because it would allow designing a digital pre-distortion(DPD) scheme of a non-linier device in which the transient intermodulation (IM)are used at the start of each burst reduced in order to manipulate a signal.
In response to claim 34, 
Siomina does not teach explicitly about the apparatus of claim 34.
Dalipi teaches wherein the information about the one or more transient (transient DPD setting, paragraph 36); time parameters (initial parameter, paragraph 44); comprises one or more of: a duration of a corresponding transient time (fig. 2, elements 2a-4a, 2b-4b and 2c-4c, burst 2a, paragraph 44
an identifier of one of a plurality of transient times associated with the time resource and an identifier of the time resource associated with the one or more transient time parameters.
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Siomina to use a duration of a corresponding transient time a transient time parameter as taught Dalipi by because it would allow designing a digital pre-distortion (DPD) scheme of a non-linier device in which the transient intermodulation (IM) are used at the start of each burst reduced in order to manipulate a signal.
Claim 37 is rejected under 35 U.S.C 103 (a) as being unpatentable over Siomina et al. (hereinafter, “Siomina”; 20150029890) in view of Rune et al. (hereinafter, “Rune”; 20110171979).
In response to claim 37, 
Siomina does not teach explicitly about the apparatus of claim 37.
Rune teaches wherein the first node is a wireless device (user equipment, paragraph 190); and the second node is a network node (eNB, paragraph 190). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Siomina to use a wireless device as first node and a Base station as a second node as taught by .
Claim 46 is rejected under 35 U.S.C 103 (a) as being unpatentable over Siomina et al. (hereinafter, “Siomina”; 20150029890) in view of CHMIEL et al. (hereinafter, “CHMIEL”; 20180035409) and in further view of Rune et al. (hereinafter, “Rune”; 20110171979).
In response to claim 46, 
Siomina and CHMIEL do not teach explicitly about the apparatus of claim 46.
Rune teaches wherein the first node is a wireless device (user equipment, paragraph 190); and the second node is a network node (eNB, paragraph 190). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Siomina and CHMIEL to use a wireless device as first node and a Base station as a second node as taught by Rune because it would allow providing improved methods and arrangements for handling updates of area information.
Claim 48 is rejected under 35 U.S.C 103 (a) as being unpatentable over Siomina et al. (hereinafter, “Siomina”; 20150029890) in view of CHMIEL et al. (hereinafter, “CHMIEL”; 20180035409) and in further view of Dalipi et al. (hereinafter, “Dalipi”; 20130243119).

In response to claim 48, 
Siomina and CHMIEL do not teach explicitly about the apparatus of claim 48.
Dalipi teaches wherein the Information about the one or more transient time parameters comprises one or more of: a duration of a corresponding transient time (this limitation is identical to claim 34, therefore, it is rejected as claim 34);
an identifier of one of a plurality of transient times associated with the time resource; and an identifier of the time resource associated with: the one or more transient time-parameters.
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Siomina and CHMIEL to use a duration of a corresponding transient time a transient time parameter as taught Dalipi by because it would allow designing a digital pre-distortion (DPD) scheme of a non-linier device in which the transient intermodulation (IM) are used at the start of each burst reduced in order to manipulate a signal.
Allowable Subject Matter
Claims 31, 35-36, 40 and 42-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20180323848……………….paragraphs 195, 212, 215 and 225.
20160286574……………..paragraphs 78-79, 88, 393 and 439.
20100002857……………..paragraph 63.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466   

/DIANE L LO/Primary Examiner, Art Unit 2466